 4:12-cr-03057-JMG-CRZ Doc # 164 Filed: 07/10/20 Page 1 of 3 - Page ID # 452



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          4:12-CR-3057

vs.
                                                          ORDER
TERESA LIGGINS,

                   Defendant.



      The defendant has filed a pro se motion for compassionate release (filing
163) pursuant to 18 U.S.C. § 3582(c)(1)(A), which permits a defendant (after
exhausting administrative remedies) to move for reduction of a term of
imprisonment based upon "extraordinary and compelling reasons." On its
initial review of the defendant's motion, the Court finds that the defendant has
at least a colorable claim under § 3582(c)(1)(A), and that appointment of
counsel would help the Court determine whether the defendant merits relief
under that section. Accordingly,


      IT IS ORDERED:


      1.    The Federal Public Defender for the District of Nebraska is
            appointed to represent the defendant for the limited purpose
            of determining whether there are extraordinary and
            compelling reasons to reduce the defendant's term of
            imprisonment.
4:12-cr-03057-JMG-CRZ Doc # 164 Filed: 07/10/20 Page 2 of 3 - Page ID # 453




    2.    In the event the Federal Public Defender should decline this
          appointment because of a conflict of interest or on the basis
          of the Amended Criminal Justice Act Plan, the Federal
          Public Defender shall provide the Court with a draft
          appointment order (CJA Form 20) bearing the name and
          other identifying information of the CJA Panel attorney
          identified in accordance with the Amended Criminal Justice
          Act Plan for this district.


    3.    If upon his review the Federal Public Defender should
          conclude that the defendant's motion is frivolous, the
          Federal Public Defender may move to withdraw as counsel.


    4.    The government shall respond to the defendant's motion on
          or before July 15, 2020. The Federal Public Defender shall
          promptly file any supplementary briefing or evidence
          necessary to the Court's disposition of the motion. Absent an
          extension,   the   defendant's      motion   shall   be   deemed
          submitted as of July 16, 2020.


    5.    The Office of U.S. Probation and Pretrial Services is
          authorized to disclose Presentence Investigation Reports
          and materials obtained from the Bureau of Prisons,
          including medical records, to the Federal Public Defender
          and the United States Attorney for the purpose of evaluating
          the defendant's motion. The Federal Public Defender shall
          provide the Presentence Investigation Report to any
          subsequently appointed or retained counsel. In accordance


                                        -2-
4:12-cr-03057-JMG-CRZ Doc # 164 Filed: 07/10/20 Page 3 of 3 - Page ID # 454




          with the policy of the Federal Bureau of Prisons, no
          Presentence Investigation Report shall be provided to
          inmates.


    6.    The Office of U.S. Probation and Pretrial Services shall
          promptly conduct a compassionate release investigation,
          prioritizing the collection of medical records relevant to the
          defendant's claim.


    7.    The Clerk of the Court shall provide a copy of this order to
          Supervising U.S. Probation Officer Aaron Kurtenbach.


    Dated this 10th day of July, 2020.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -3-
